DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 06/14/2022. Claims 1, 5, and 15 are amended. Claims 4, 9-14, and 18 are cancelled. Claims 1-3, 5-8, 15-17, and 19-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                         EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with James Livingston (Reg. No. 55394) on 07/11/2022. 
 The application has been amended as follows:
Please replace claim 1 with:
1.	(Currently Amended) An electronic device comprising:
at least one wireless communication circuit;
a secure element;
a processor operatively connected with the at least one wireless communication circuit; and
a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to:
establish a first secure channel between the memory and a server through the at least one wireless communication circuit;
transmit at least one of first key information or biometric authentication-related information to the server;
request the server to establish a second secure channel through the first secure channel;
transmit an identifier of the secure element to the server;
establish the second secure channel between the secure element and the server based on at least one of the first key information, the biometric authentication-related information, or the identifier;
detect an event related to transmission of identification information through the at least one wireless communication circuit; 
in response to the detection of the event, perform a first authentication procedure for obtaining an access right to the identification information;
relay a second authentication procedure between an external electronic device and the server through the at least one wireless communication circuit, wherein the second authentication procedure is an authentication procedure in which the server read the identification information stored in the external electronic device and identifies that an owner of the external electronic device and the owner of the electronic device are the same person; 
receive the identification information that is stored in the external electronic device from the server through the second secure channel; and
store the received identification information in the secure element,
wherein the first secure channel includes a transport layer security (TLS) channel configured to deliver encrypted data in a transport layer, and
wherein the second secure channel is based on a secure channel protocol of a global platform (GP).
Please cancel claim 5.
Please replace claim 15 with:
15.	(Currently Amended) A method of an electronic device, the method comprising:
establishing a first secure channel between the electronic device and a server;
transmitting at least one of first key information or biometric authentication-related information to the server;
requesting the server to establish a second secure channel through the first secure channel;
transmitting an identifier of a secure element to the server;
establishing the second secure channel between the secure element and the server based on at least one of the first key information, biometric authentication-related information, or the identifier;
detecting an event related to transmission of identification information; 
in response to the detection of the event, performing a first authentication procedure for obtaining an access right to the identification information;
relaying a second authentication procedure between an external electronic device and the server, wherein the second authentication procedure is an authentication procedure in which the server read the identification information stored in the external electronic device and identifies that an owner of the external electronic device and the owner of the electronic device are the same person;
receiving the identification information stored in the external electronic device from the server through the second secure channel; and
storing the received identification information in the secure element,
wherein the first secure channel includes a transport layer security (TLS) channel configured to deliver encrypted data in a transport layer, and
wherein the second secure channel is based on a secure channel protocol of a global platform (GP).

Allowable Subject Matter
Claims 1-3, 6-8, 15-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention relates to an electronic device is provided. The electronic device includes at least one wireless communication circuit, a processor operatively connected with the at least one wireless communication circuit, and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to detect an event related to transmission of identification information through the at least one wireless communication circuit, in response to the detection of the event, perform a first authentication procedure for obtaining access right to the identification information, relay a second authentication procedure between an external electronic device and a server through the at least one wireless communication circuit, and receive the identification information that is stored in the external electronic device from the server through the at least one wireless communication circuit.
Regarding claim 1, although the prior art of record teaches at least one wireless communication circuit; a secure element; a processor operatively connected with the at least one wireless communication circuit; and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to; detect an event related to transmission of identification information through the at least one wireless communication circuit; in response to the detection of the event, perform a first authentication procedure for obtaining an access right to the identification information; relay a second authentication procedure between an external electronic device and the server through the at least one wireless communication circuit, wherein the second authentication procedure is an authentication procedure in which the server read the identification information stored in the external electronic device and identifies that an owner of the external electronic device and the owner of the electronic device are the same person.
None of the prior art, alone or in combination teaches establish a first secure channel between the memory and a server through the at least one wireless communication circuit; transmit at least one of first key information or biometric authentication-related information to the server; request the server to establish a second secure channel through the first secure channel; transmit an identifier of the secure element to the server; establish the second secure channel between the secure element and the server based on at least one of the first key information, the biometric authentication-related information, or the identifier; wherein the first secure channel includes a transport layer security (TLS) channel configured to deliver encrypted data in a transport layer, and wherein the second secure channel is based on a secure channel protocol of a global platform (GP) in view of the other limitations of claim 1.
Regarding claim 15, although the prior art of record teaches detecting an event related to transmission of identification information; in response to the detection of the event, performing a first authentication procedure for obtaining an access right to the identification information; relaying a second authentication procedure between an external electronic device and the server, wherein the second authentication procedure is an authentication procedure in which the server read the identification information stored in the external electronic device and identifies that an owner of the external electronic device and the owner of the electronic device are the same person.
None of the prior art, alone or in combination teaches establishing a first secure channel between the electronic device and a server; transmitting at least one of first key information or biometric authentication-related information to the server; requesting the server to establish a second secure channel through the first secure channel; transmitting an identifier of a secure element to the server; establishing the second secure channel between the secure element and the server based on at least one of the first key information, biometric authentication-related information, or the identifier; wherein the first secure channel includes a transport layer security (TLS) channel configured to deliver encrypted data in a transport layer, and wherein the second secure channel is based on a secure channel protocol of a global platform (GP) in view of the other limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496